NO. 12-20-00006-CR

                           IN THE COURT OF APPEALS

               TWELFTH COURT OF APPEALS DISTRICT

                                     TYLER, TEXAS

                                                   §      APPEAL FROM THE 369TH
 EX PARTE:
                                                   §      JUDICIAL DISTRICT COURT
 KALI DANIELLE TERRY
                                                   §      ANDERSON COUNTY, TEXAS

                                  MEMORANDUM OPINION
                                      PER CURIAM
       Appellant Kali Danielle Terry appeals from the trial court’s denial of her pretrial
application for writ of habeas corpus, in which she sought a bond reduction. The reporter’s record
demonstrates that the trial court conducted a hearing on December 4, 2019, at which he denied
Appellant’s application and ruled that bond remains at $250,000. The docket sheet also reflects
denial of the habeas application. Appellant’s notice of appeal states that she appeals from the trial
court’s December 4 decision. The clerk’s record contains no written order denying her application.
       On January 29, 2020, the Clerk of this Court notified Appellant that the clerk’s record
received in this appeal does not show the jurisdiction of this Court. Specifically, there is no final
judgment or appealable order contained therein. The notice further informed Appellant that the
appeal would be dismissed unless the clerk’s record was amended on or before February 10 to
show this Court’s jurisdiction. This deadline expired without an amended clerk’s record or other
response from Appellant.
       The court of criminal appeals has held that a “trial court’s oral pronouncements on the
record do not constitute appealable orders.” State v. Wachtendorf, 475 S.W.3d 895, 904 (Tex.
Crim. App. 2015). “Only a writing suffices.” State v. Sanavongxay, 407 S.W.3d 252, 258 (Tex.
Crim. App. 2012). Moreover, a docket entry is not tantamount to an order. Payne v. State, No.
12-17-00143-CR, 2017 WL 2570829, at *1 (Tex. App.—Tyler June 14, 2017, no pet.) (mem. op.,
not designated for publication); see State v. Shaw, 4 S.W.3d 875, 878 (Tex. App.–Dallas 1999, no
pet.). Here, the record contains no written order denying Appellant’s habeas application, and
neither an oral pronouncement or a docket sheet entry is sufficient to comprise an appealable,
written order. See Wachtendorf, 475 S.W.3d at 903; see also Sanavongxay, 407 S.W.3d at
258; Payne, 2017 WL 2570829, at *1 (dismissing appeal from pretrial habeas application for want
of jurisdiction absent written order); see also Walton v. State, No. 02-18-00396-CR, 2018 WL
6424242, at *1 (Tex. App.—Fort Worth Dec. 6, 2018, no pet.) (mem. op., not designated for
publication) (dismissing appeal for want of jurisdiction because appellate court had not received
“a written order from the trial court––a prerequisite to appealability”); Ex parte Wiley, 949 S.W.2d
3, 4 (Tex. App.–Fort Worth 1996, no pet.). Accordingly, we dismiss Appellant’s appeal for want
of jurisdiction.
Opinion delivered February 19, 2020.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                             (DO NOT PUBLISH)


                                                          2
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                         FEBRUARY 19, 2020


                                         NO. 12-20-00006-CR


                             EX PARTE: KALI DANIELLE TERRY



                                Appeal from the 369th District Court
                   of Anderson County, Texas (Tr.Ct.No. DCCV19-1401-369)

                    THIS CAUSE came on to be heard on the appellate record, and the same being
considered, it is the opinion of this Court that it is without jurisdiction of the appeal, and that the
appeal should be dismissed.
                    It is therefore ORDERED, ADJUDGED and DECREED by this Court that this
appeal be, and the same is, hereby dismissed for want of jurisdiction; and that this decision be
certified to the court below for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.